Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on December 15, 2021. Claims 1-6, 13, 15-30 are currently pending. Claims 3, 17, 18, 19, 20, 22-27 have been amended and claims 28-30 have been added by Applicants’ amendment filed on December 15, 2021. No claims have been canceled.
Applicants’’ election of Group VI directed to a method for generating a transgenic non-human animal in response to the restriction requirement of May 12, 2021 was previously akwnoleged. Claims 1-6, 13, 15, 16 and 19-21 were previously withdrawn from further consideration  pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-VII was previously made FINAL. 
Therefore, claims 17,18 and 22-30 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2018/043096, filed July 20, 2018, which claims priority to EPO Application No. 10359660.7, filed December 18, 2003. Filing of a certified English translated copy of the EPO Application No. 10359660.7, filed January 15, 2020 is acknowledged. 


Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Claim objection
In view of Applicants’ amendment of claim 17, the rejection to claim 17 has been withdrawn.
Claim Rejections - 35 USC § 112(b)
In view of Applicants ‘amendment of claims 17, 24, 25 and  26, the rejection of claims 17, 18 and 22-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(a)
Claim 17 has been amended to recite “A method for generating a transgenic mouse comprising: a) providing a mouse cell… c) introducing said one or more vectors into said mouse cell;”. Additionally, claims 25 and 26 have been modified to recite “a sequence of glycine and serine in any combination". New claim 28 further limits claim 17 requiring that the L2 is an amino sequence 25-50 amino acids in length. Claim 29 further limits claim 17 to a L1 having 3-40 amino acids in length and new claim 30 further limits the L2 of new claim 28 to the amino acid sequence of 25-50 residues consisting of glycine or serine.  While applicants’ amendment partially overcome some of the issues, some additional issues remain that are discussed below.
 
s 17, 18 and 22-27 remain rejected and new claims 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection has been modified as necessitated by amendment of the claims in the response filed 12/15/2021.

Claims 17, 18 and 22-27 remain rejected and new claims 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection has been modified as necessitated by amendment of the claims in the response filed 12/15/2021.

While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.

A large embodiment of the instant application is to the generation of a transgenic mouse comprising providing any mouse cell that is genetically modified  with the claimed vectors and its used to make the transgenic mouse. Additionally, the claims are broadly directed to single chain variable heavy antibody (scVHAb) further comprising the immunoglobulin constant domains CL and CH1,  in the order from N-terminus to C-terminus: VH-Ll-CL-L2-CH1, wherein Ll is optional, wherein CL is paired with CH1 through beta-sheet contact thereby obtaining a CL/CH1 dimer. The claims are not enabling for the undefined genus of L2 linkers able to allow a CL/CH1 dimer and constructs VH-Ll-CL-L2-CH1 lacking the CH2-CH3 domains, e.g. the extended scVHAb, in the claimed method of generating transgenic mice. 
The claimed mouse cell is broadly but reasonably interpreted as comprising red blood cell, cardiomyocytes, hepatocytes, alveolar cells and other cells. The claims are not enabling for generating a transgenic mouse from the claimed genus of mouse cells. The Specification teaches that  ES cell clones carrying the properly targeted CL-L2-CH1-H-CH2-CH3_S-TM gene cassette 
While the generation of mouse chimeras from mouse embryonic stem cells and donor zygotes was known and routine in the art as evidenced by the teaching of Eakin et al., (2006; Nature Publishing Group, pp. 1145-1153), Zhang et al., (2019, Nature Communications; pp. 1-17)  and Cho et al., (2009; pp. 19.11.1-19.11.22.), the prior art is silent about the generation of a transgenic mouse from engineered alveolar cells, for example. Therefore, in view of the state of the art for making a transgenic mouse from embryonic stem cells or zygotes at the time of filing, the lack of specific guidance in the specification for providing the generation a transgenic mouse from any mouse cell and the breadth of the claims, it would have required under experimentation to make the breadth of transgenic mice as claimed. 

    PNG
    media_image1.png
    323
    319
    media_image1.png
    Greyscale
In relation to the claimed single chain variable heavy antibody (scVHAb) comprising an antigen-binding part consisting of a VH domain and said scVHAb further comprising the immunoglobulin constant domains CL and CH1, in the order from N-terminus to C-terminus: VH-Ll-CL-L2-CH1, wherein Ll is optional, and wherein the CL is paired with CH1 through beta-sheet contact to obtain a CL/CH1 dimer, the specification merely illustrates one example of scVHAb in Figure 2A, as the membrane attached and secreted/soluble form. The specification teaches considerations that were used for the generation of the Linker 2 in paragraph [0159], based on the pairing of the VH and Vk in an IgG1k mAb. Because of the pairing of CL with 4 . That is 76 Å. Accordingly, the length of the L2 linker is (GGGGS)4-16.  Figure 4 illustrates 6 structures of  VH-Ll-CL-L2-CH1 all of them further containing the extended CH2-CH3, see Figure 7B illustrates  the single chain construct comprising the extended scVHAb consisting of VH-L1-CL-L2-CH1-hinge-CH2-CH3, in the order from N-terminus to C-terminus.  

    PNG
    media_image2.png
    307
    909
    media_image2.png
    Greyscale

Figures 5 and 6 illustrate surface and intracellular expression, respectively, in transfected HEK 293T cells of the 6 constructs of illustrated in Figure 4. Note that both constructs 4 and 5 contain the L2 linker. The only difference between construct 4 and 5 is that the order from N-terminus to C-terminus is VH-Ck-L2-CH1 in construct 4 vs. -VH-CH1-L2-Ck1 in construct 5. Construct 5 is not expressed on the surface or intracellularly. Figures 9 and 10 illustrate western blot analysis of the four constructs illustrated in Figure 7 comprising 6-10 repeats of the linker GGGGS. The Specification highlight in Figure 10 the unpredictability of the size of L2 and Ck, Cλ1 and  Cλ2. The Specification is silent about scVHAb where the size and amino acid composition of the L2 linker is not defined and constructs lacking CH2 and CH3, e.g, forming the extended scVHAb. 
Thus, this method of using a genus of undefined linkers able to allow formation of a CL/CH1 dimer and scVHAb further comprising VH-Ll-CL-L2-CH1 but lacking the CH2-CH3 .

New grounds of rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

This is a new rejection necessitated by amendment of the claims in the filed 12/15/2021.  
Claim 29 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 25. Claim 29 which depends from claim 24 recites: “wherein Ll is an amino acid sequence 3-40 amino acids in length, consisting of a) a sequence of glycine or serine; or b) a VH framework . 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Conclusion 
Claims 17,18 and 22-30 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633